Citation Nr: 1509946	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

When this case was before the Board in November 2013, the Board granted reopening of the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus, and remanded the reopened claims for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided. 

In the November 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of the Veteran's current bilateral hearing loss and tinnitus.  At that time, the Board also conceded military noise exposure, based on the Veteran's credible reports of perimeter guard duty and exposure to weapons fire during his service in Vietnam.  

The Board also notes the results of the Veteran's August 1967 entrance examination and his August 1969 separation examination were as follows:






8/1967


HERTZ









500
1000
2000
3000
4000
RIGHT
5
5
-5
-
5
LEFT
-5
-5
-5
-
5


8/1969


HERTZ









500
1000
2000
3000
4000
RIGHT
5
5
0
-
10
LEFT
10
10
10
-
10

In evaluating claims for service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As noted above, the Veteran did have normal hearing on separation. However, the examinations do show a definite puretone threshold shift from entrance to separation, which further corroborates the Veteran's reports of exposure to acoustic trauma in service.  Based on these circumstances, the examiner was asked to opine whether the Veteran's hearing loss and tinnitus were caused by military noise exposure. 

The Veteran recently underwent a VA examination in December 2013.  The examination report notes the current presence of bilateral sensorineural hearing loss disability as well as tinnitus.  Therefore, the central issue is whether the Veteran's current hearing loss disability and tinnitus were caused by his conceded military noise exposure.  

In her December 2013 VA examination report, the examiner indicated, "the veteran also has very minimal hearing loss at all ratable frequencies and does not indicate noise exposure." (emphasis added).  The examiner further stated the Veteran reported the onset of his hearing loss and tinnitus 6-7 years ago during his 2011 VA examination, and during the December examination reported the onset to have been during military service.  Based on the "variability of statements" the examiner determined the Veteran's credibility should be doubted.  

The Board notes that while the Veteran's hearing was not considered "disabling" pursuant to VA regulation, the Veteran was documented to have some worsening from entrance through separation.  Additionally, contrary to the examiner's report, the Veteran has indicated noise exposure in service.  Furthermore, the Veteran has indicated that his statements regarding the onset of hearing loss and tinnitus were previously mis-interpreted by the 2011 VA examiner.  In the November 2013 Board remand, the examiner was instructed to, "assume that the Veteran is a reliable historian." Clearly, the examiner ignored this remand instruction.  In addition, relative to her tinnitus opinion, the examiner stated "the service medical records DOES NOT support acoustic trauma."  As noted above, the Veteran's service medical records do show puretone threshold shifts in service, and the Veteran has been deemed a reliable historian; as such, the Veteran's exposure to acoustic trauma in service has been conceded.  Therefore, further development to obtain an adequate medical opinion is in order.

Moreover, since a remand of these claims is required, development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the evidence of record should be made available to and reviewed by the examiner who conducted the Veteran's December 2013 VA examination.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the current bilateral hearing loss and tinnitus were caused by the Veteran's active service, to include the Veteran's conceded military noise exposure. 

In particular, the Board notes the examiner shall consider the Veteran's reports of onset and continuity of hearing loss and tinnitus in service to be credible.  The examiner should fully discuss the Veteran's in-service puretone threshold shifts, as well as the Veteran's reports of acoustic trauma in service.  

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

If the prior examiner is unavailable, the evidence of record should be made available to and reviewed by another person with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


